In this case the question is presented whether one of the jurors was disqualified or subject to challenge because there was a criminal prosecution pending against him. The juror answered that there was no criminal prosecution pending against him. The question was raised on motion for a new trial and it appears from the record that several years prior a prosecution was pending against the juror and the case was transferred to the absentee docket where it remained at the time of this trial. The trial court held that after the case was transferred to the absentee docket, then the prosecution was no longer pending; that only an affirmative act by the state would revive the prosecution. We find this ruling free of error.
We might add also that the verdict was not void and the error, if any, was harmless under Sec. 54.26, Fla. Stat. 1941.
All other questions have been duly considered and finding them without merit the judgment is affirmed.
BUFORD, C. J., TERRELL and CHAPMAN, JJ., concur.